UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: x Preliminary Information Statement o Confidential, for use of the Commission only (as permitted by Rule 14c-5(d)(21)) o Definitive Information Statement CATASYS, INC. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0- 11 (set forth the amount on which the filing is calculated and state how it was determined.): (4)Proposed maximum aggregate value of transaction: (5)Total Fee Paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify thefiling for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Dated Filed: CATASYS, INC. 11150 Santa Monica Boulevard, Suite 1500 Los Angeles, California 90025 (310) 444-4300 NOTICE OF STOCKHOLDER ACTION BY WRITTEN CONSENT May 23, 2012 To Our Stockholders: The purpose of this letter is to inform you that stockholders of Catasys, Inc., a Delaware corporation (hereinafter referred to as the “Company”, “we”, “us” or “our”), holding voting rights equivalent to 71.1% of the outstanding shares of our common stock, executed written consents in lieu of a special meeting approving the following items: 1. Authorization of the Board of Directors (the “Board” or the “Board of Directors”) to effect a reverse stock split of the Company’s common stock, par value $0.0001 per share (the “Common Stock”) at an exchange ratio of one-for-ten (the “Reverse Split”) and to file an amendment to the Company’s Certificate of Incorporation, as amended (the “Certificate of Incorporation”), to effect the Reverse Split, so that every ten outstanding shares of Common Stock before the Reverse Split shall represent one share of Common Stock after the Reverse Split (the “Reverse Split Amendment”); 2. Authorization of the Board of Directors to file an amendment to the Company’s Certificate of Incorporation (the “Share Reduction Amendment”) to decrease the Company’s authorized Common Stock from 2,000,000,000 shares to 500,000,000 shares; and 3. An amendment (the “Plan Amendment”) to the Company’s 2010 Stock Incentive Plan (the “2010 Plan”) providing for the increase in the number of shares of Common Stock available for issuance pursuant to the 2010 Plan from 5,775,000 to 18,250,000. Our Board of Directors approved the Share Reduction Amendment on February 14, 2012, and the Reverse Split Amendment and the Plan Amendment on May 8, 2012. The accompanying Information Statement, which describes the above actions in more detail, is being furnished to our stockholders for informational purposes only, pursuant to Section14(c) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and regulations prescribed thereunder. Under the Delaware General Corporation Law, our Certificate of Incorporation and Bylaws, stockholder action may be taken by written consent without a meeting of stockholders.The above-described action by our Board of Directors and the written consent of our stockholders is sufficient under the Delaware General Corporation Law, our Certificate of Incorporation and our Bylaws to approve all of the actions described above. Accordingly, these actions will not be submitted to the other stockholders of the Company for a vote.Pursuant to Rule 14c-2 under the Exchange Act, these actions will not be implemented until at least twenty (20) calendar days after the mailing of this Information Statement to our stockholders. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. This letter is the notice required by Section 228(e) of the Delaware General Corporation Law.We will first mail this Information Statement to stockholders on or about June , 2012. May 23, 2012 By Order of the Board of Directors of Catasys, Inc. By: /s/ TERREN PEIZER By: Terren Peizer, Chairman CATASYS, INC. 11150 Santa Monica Boulevard, Suite 1500 Los Angeles, California 90025 (310) 444-4300 INFORMATION STATEMENT PURSUANT TO SECTION 14(c) OF THE SECURITIES EXCHANGE ACT OF 1934 AND RULE 14c-2 THEREUNDER NO VOTE OR OTHER ACTION OF THE COMPANY’S STOCKHOLDERS IS REQUIRED IN CONNECTION WITH THIS INFORMATION STATEMENT. We are sending you this Information Statement solely for the purpose of informing our stockholders of record as of May 22, 2012 in the manner required under Regulation 14(c) of the Securities Exchange Act of 1934, as amended, of the actions taken by a majority of our stockholders by written consent in lieu of a special meeting.No action is requested or required on your part. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. General This Information Statement has been filed with the U.S. Securities and Exchange Commission (the “Commission”) and is being furnished to the holders of the outstanding and voting shares of stock of Catasys, Inc., a Delaware corporation (the “Company”, “we”, “our” or “us”).The purpose of this Information Statement is to provide notice that a majority of our stockholders have executed written consents in lieu of a special meeting approving the following items: 1. Authorization of the Board of Directors (the “Board” or the “Board of Directors”) to effect a reverse stock split of the Company’s common stock, par value $0.0001 per share (the “Common Stock”) at an exchange ratio of one-for-ten (the “Reverse Split”) and to file an amendment to the Company’s Certificate of Incorporation, as amended (the “Certificate of Incorporation”), to effect the Reverse Split, so that every ten outstanding shares of Common Stock before the Reverse Split shall represent one share of Common Stock after the Reverse Split (the “Reverse Split Amendment”); 2. Authorization of the Board of Directors to file an amendment to the Certificate of Incorporation, as amended (the “Share Reduction Amendment”), to decrease the Company’s authorized Common Stock from 2,000,000,000 shares to 500,000,000 shares; and 3. An amendment (the “Plan Amendment”) to the Company’s 2010 Stock Incentive Plan (the “2010 Plan”) providing for the increase in the number of shares of Common Stock available for issuance pursuant to the 2010 Plan from 5,775,000 to 18,250,000. The Board approved the Share Reduction Amendment on February 14, 2012 and the Reverse Split Amendment and the Plan Amendment on May 8, 2012 and fixed May 22, 2012as the record date (the “Record Date”) for determining the stockholders entitled to give written consent to the actions.This Information Statement will be mailed on or about June , 2012 to those persons who were stockholders of the Company as of the close of business on the Record Date.The Board expects to file the Reverse Split Amendment and the Share Reduction Amendment with the Secretary of State of the State of Delaware no earlier than the 20th day after this Information Statement is first mailed or furnished to our stockholders. The actions related to the Plan Amendment became effective upon approval by the Board of Directors on May 8, 2012.The Company will pay all costs associated with the distribution of this Information Statement, including the costs of printing and mailing. 1 As a majority of the Company’s stockholders have already approved of the actions by written consent, the Company is not seeking approval for the actions from any of the Company’s remaining stockholders, and the Company’s remaining stockholders will not be given an opportunity to vote on the actions.All necessary corporate approvals have been obtained, and this Information Statement is being furnished solely for the purpose of providing advance notice to the Company’s stockholders of the actions as required by the Exchange Act. Vote Required; Written Consent Obtained In order to obtain approval of our stockholders of the actions, we could have convened a special meeting of the stockholders for the specific purpose of voting on such matters.However, Section 228 of the Delaware General Corporation Law (the “DGCL”) and Section 2.11 of our Bylaws provide that any action that may be taken at any annual or special meeting of stockholders may be taken without a meeting and without prior notice if a consent in writing setting forth the action taken is signed by the holders of outstanding shares of Common Stock having not less than the minimum number of votes that would be necessary to take such action.In order to eliminate the costs and management time involved in holding a meeting and obtaining proxies and in order to effect the above actions as early as possible in order to accomplish the purposes hereafter described, we elected to utilize the written consent of the holders of a majority of the outstanding shares of Common Stock. As of the close of business on the Record Date, we had 55,891,445 shares of Common Stock outstanding and entitled to vote on the actions. Each share of Common Stock outstanding as of the close of business on the Record Date was entitled to one vote. On the Record Date, pursuant to Section 228 of the DGCL and Section 2.11 of our Bylaws, we received written consents for the actions from stockholders (the “Majority Stockholders”) holding an aggregate of 39,746,684 shares of Common Stock, representing 71.1% of our outstanding shares of Common Stock.Thus, your consent is not required and is not being solicited in connection with the approval of the actions. Notice Pursuant to Section 228 of the DGCL Pursuant to Section 228 of the DGCL, we are required to provide notice of taking a corporate action by written consent to the Company’s stockholders who have not consented in writing to such action.This Information Statement serves as the notice required by Section 228. No Dissenters’ Rights The DGCL does not provide for dissenter’s rights in connection with any of the actions described in this Information Statement. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information regarding the shares of common stock beneficially owned as of May 23, 2012 by:(i)each person known to us to be the beneficial owner of more than 5% of our common stock, (ii)each of our directors, (iii)each executive officer named in the Summary Compensation Table set forth in the Executive Compensation section, and (iv)all of our current directors and officers as a group. 2 Name of beneficial owner (1) Common stock beneficially owned (2) Options & warrants exercisable Total common stock beneficially owned Percent of class (3) Terren S. Peizer (4) 60.7% Richard A. Anderson (5) - 2.7% Susan Etzel (6) - * Andrea Barthwell, M.D. (7) - * Kelly McCran (8) - * Jay A. Wolf (9) 2.6% Dave Smith (10) 46.6% * Less than 1% All directors and named executive officers as a group (6 persons) 63.2% Except as set forth below, the mailing address of all individuals listed is c/o Catasys, Inc., 11150 Santa Monica Boulevard, Suite 1500, Los Angeles, California 90025. The number of shares beneficially owned includes shares of common stock in which a person has sole or shared voting power and/or sole or shared investment power. Except as noted below, each person named reportedly has sole voting and investment powers with respect to the common stock beneficially owned by that person, subject to applicable community property and similar laws. On May 23, 2012, there were 55,891,445 shares of common stock outstanding. Common stock not outstanding but which underlies options and rights (including warrants) vested as of or vesting within 60 days after May 23, 2012, is deemed to be outstanding for the purpose of computing the percentage of the common stock beneficially owned by each named person (and the directors and executive officers as a group), but is not deemed to be outstanding for any other purpose. Consists of 22,143,065 shares of common stock, warrants to purchase 23,333,339 shares of common stock, and options to purchase 1,556,311 shares of common stock. 327,500, 21,247,649 and 567,916 shares are held of record by Reserva Capital LLC, Socius Capital Group, LLC and Bonmore, LLC, respectively, where Mr. Peizer serves as Managing Director and may be deemed to beneficially own or control. Mr. Peizer disclaims beneficial ownership of any such securities. Includes options to purchase 1,543,445 shares of common stock. Includes options to purchase 5,868 shares of common stock. Includes options to purchase 272,126 shares of common stock. Includes options to purchase 142,500 shares of common stock. Consists of 1,208,177 shares of common stock and options to purchase 281,528 shares of common stock held by Jay Wolf. Family members, David Wolf and Mary Wolf, hold 51,717 shares and 129,293 shares, respectively. Consists of 17,603,619 shares of common stock, and warrants to purchase 15,799,000 shares of common stock. The address for Mr. Smith is c/o Coast Asset Management, LLC, 2450 Colorado Avenue, Suite 100 E. Tower, Santa Monica, California 90404. ACTION NO. 1 AUTHORIZATION OF THE REVERSE STOCK SPLIT General On May 8, 2012, the Board of Directors authorized the Company to implement a reverse stock split (the “Reverse Split”) of the Company’s outstanding shares of Common Stock at a ratio of 1:10 and an amendment to the Certificate of Incorporation to implement the Reverse Split (the “Reverse Split Amendment”).On May 22, 2012, pursuant to Section 228 of the DGCL, we received written consents approving the Reverse Split from the Majority Stockholders.Pursuant to the resolutions which were adopted, the Board of Directors or a committee of the Board of Directors will have the authority to decide whether and when to implement the split.If the Reverse Split is implemented, the number of issued and outstanding shares of Common Stock would be reduced by a ratio of one-for-ten.If the Reverse Split is implemented, the Certificate of Incorporation will be amended substantially in the form attached hereto as Exhibit A. Our Board of Directors retains the discretion of whether to implement the Reverse Split and which exchange ratio to implement. 3 Effective Date of the Reverse Split If the Board determines to implement the Reverse Split, the Reverse Split will become effective at 12:00 am (eastern time) on a date specified in the Reverse Split Amendment filed with the Secretary of State of the State of Delaware or at such later time as indicated in such amendment (the “Effective Time” and “Effective Date”), but in no event prior to the end of the 20 day period following the date on which this Information Statement is mailed first to our stockholders.The exact timing of the filing of the Reverse Split Amendment will be determined by our Board of Directors or a committee thereof will be based on its evaluation as to when such action will be the most advantageous to us and our stockholders.In addition, the Board of Directors reserves the right, notwithstanding stockholder approval and without further action by the stockholders, to elect not to proceed with the Reverse Split. Purpose and Background of the Reverse Split The primary objective of the Reverse Split is to raise the per share trading price of our Common Stock.The Board of Directors believes that the Reverse Split would, among other things, (i) better enable the Company to obtain a listing on a national securities exchange, and (ii) better enable the Company to raise funds. Among other things, to obtain a listing on a national stock exchange, the Company’s common stock generally has to meet a minimum market price per share threshold.The Board of Directors believes that the Reverse Split may aid in meeting a minimum market price threshold. The Board of Directors also believes that a listing on a national securities exchange would offer increased liquidity to investors. The Board of Directors further believes that an increased stock price may encourage investor interest and improve the marketability of the Common Stock to a broader range of investors, and thus improve liquidity.Because of the trading volatility often associated with low-priced stocks, many brokerage firms and institutional investors have internal policies and practices that either prohibit them from investing in low-priced stocks or tend to discourage individual brokers from recommending low-priced stocks to their customers.The Board of Directors believes that the anticipated higher market price resulting from the Reverse Split would enable institutional investors and brokerage firms with policies and practices such as those described above to invest in our Common Stock. If the Board of Directors elects to implement to Reverse Split, there is no assurance that the market price for shares of the Common Stock after the Reverse Split will increase proportionally to the exchange ratio of the Reverse Split (or at all). There is no guarantee to stockholders that the price of shares will reach or sustain any price level in the future, and it is possible the proposed Reverse Split will have no lasting impact on the share price. Material Effects of Reverse Split The Reverse Split will affect all stockholders of the Company uniformly and will not affect any stockholder’s percentage ownership interests or proportionate voting power. The principal effects of the Reverse Split will be that (i) the number of shares of Common Stock issued and outstanding will be reduced from 55,891,445 shares as of May 22, 2012 to 5,589,145 as of the Effective Date, (ii) the number of shares that may be purchased and the corresponding exercise price under all outstanding options and warrants entitling the holders thereof to purchase shares of Common Stock will be proportionately adjusted (with fractional shares be rounded up to the nearest whole share amount), resulting in the same aggregate price being required to be paid upon exercise thereof immediately preceding the reverse split and (iii) the number of shares reserved for issuance pursuant to the 2010 Plan will be proportionately reduced. 4 The Reverse Split Amendment will not affect the par value of the Common Stock.As a result of the Reverse Split, on the Effective Date, the stated capital on our balance sheet attributable to the Common Stock will be reduced in proportion to the size of the Reverse Split, and the additional paid-in capital account shall be credited with the amount by which the stated capital is reduced.Our stockholders’ equity, in the aggregate, will remain unchanged.The Reverse Split Amendment will not change the terms of the Common Stock. After the Reverse Split, the shares of common stock will have the same voting rights and rights to dividends and distributions and will be identical in all other respects to the Common Stock now authorized.The Common Stock issued pursuant to the reverse split will remain fully paid and non-assessable.The Reverse Split is not intended as, and will not have the effect of, a “going private transaction” covered by Rule 13e-3 under the Securities Exchange Act of 1934.Following the reverse split, the Company will continue to be subject to the periodic reporting requirements of the Securities Exchange Act of 1934. The decrease in the number of shares of our Common Stock outstanding as a consequence of the Reverse Split may decrease the liquidity in our Common Stock if the anticipated beneficial effects do not occur.In addition, the Reverse Split would result in some stockholders owning “odd-lots” of less than 100 shares of our Common Stock. Brokerage commissions and other costs of transactions in odd-lots are generally higher than the costs of transactions in “round-lots” of even multiples of 100 shares. Effect on Authorized Shares The Board of Directors intends to file an amendment to the Certificate of Incorporation that incorporates the Reverse Split Amendment and the Share Reduction Amendment. Notwithstanding, the Board has discretion as to whether to implement either of these amendments. If the Board only implements the Reverse Split Amendment, there will be no effect on the authorized shares; if however, the Board implements the Share Reduction Amendment, the authorized shares of Common Stock will be reduced to 500,000,000 (which is not in the same ratio as the Reverse Split). If the Board implements either the Reverse Split Amendment or both, the result could be construed as having an anti-takeover effect. For example, such a change could permit future issuances of our Common Stock that would dilute stock ownership of a person seeking to effect a change in composition of our Board or contemplating a tender offer or other transaction for the combination of our Company with another entity. The amendments to the Certificate of Incorporation, however, are not being proposed in response to any effort of which we are aware to accumulate shares of our Common Stock or to obtain control of us. The Company currently has no intention of going private, and the Reverse Split Amendment and the Share Reduction Amendment are not intended to be steps in a going private transaction and will not have the effect of a going private transaction covered by Rule 13e-3 under the exchange Act. We have no current plans to issue any of the additional authorized but unissued shares of Common Stock following the filing of the Reverse Split Amendment or the Share Reduction Amendment. Payment for Fractional Shares; Exchange of Stock Certificates No fractional shares of our Common Stock will be issued in connection with the proposed Reverse Split Amendment.Holders of Common Stock who would otherwise receive a fractional share of Common Stock pursuant to the Reverse Split Amendment will receive cash in lieu of the fractional share as explained more fully below. We plan to appoint our transfer agent, American Stock Transfer & Trust Company, to act as exchange agent for our Common Stock in connection with effectuating a Reverse Split Amendment.We will deposit with the exchange agent, as soon as practicable after the Effective Date, cash in an amount equal to the value of the estimated aggregate number of fractional shares that will result from the Reverse Split Amendment.The funds required to purchase such fractional share interests will be paid by the Company.The Company’s stockholder list shows that some of the outstanding Common Stock is registered in the names of clearing agencies and broker nominees.Because we do not know the numbers of shares held by each beneficial owner for whom the clearing agencies and broker nominees are record holders, we cannot predict with certainty the number of fractional shares that will result from the Reverse Split Amendment or the total amount it will be required to pay for fractional share interests.However, we do not expect that amount will be material. On or after the Effective Date, the exchange agent will mail a letter of transmittal to each stockholder.Each stockholder will be able to obtain a certificate evidencing its post-Reverse Split shares and, if applicable, cash in lieu of a fractional share, only by sending the exchange agent his or her old stock certificate(s), together with the properly executed and completed letter of transmittal and such evidence of ownership of the shares as we may require.Stockholders will not receive certificates for post-Reverse Split Amendment shares unless and until their old certificates are surrendered.Stockholders should not forward their certificates to the exchange agent until they receive the letter of transmittal, and they should only send in their certificates with the letter of transmittal.The exchange agent will send each stockholder’s new stock certificate and payment in lieu of any fractional share after receipt of that stockholder’s properly completed letter of transmittal and old stock certificate(s).Stockholders will not have to pay any service charges in connection with the exchange of their certificates or the payment of cash in lieu of fractional shares. 5 Non-registered stockholders who hold their Common Stock through a bank, broker or other nominee should note that such banks, brokers or other nominees may have different procedures for processing the Reverse Split Amendment than those that we will put in place for registered stockholders.If you hold your shares with such a bank, broker or other nominee and if you have questions in this regard, you should contact your nominee. Material U.S. Federal Income Tax Consequences of The Reverse Split Amendment The following discussion is a summary of certain U.S. federal income tax consequences of the Reverse Split Amendment to the Company and to stockholders that hold such stock as a capital asset for U.S. federal income tax purposes.This discussion is based on laws, regulations, rulings and decisions in effect on the date hereof, all of which are subject to change (possibly with retroactive effect) and to differing interpretations.This discussion applies only to holders that are U.S. persons and does not address all aspects of U.S. federal income taxation that may be relevant to holders in light of their particular circumstances or to holders who may be subject to special tax treatment under the Internal Revenue Code of 1986, as amended (the “Code”), including, without limitation, holders who are dealers in securities or foreign currency, foreign persons, insurance companies, tax-exempt organizations, banks, financial institutions, small business investment companies, regulated investment companies, real estate investment trusts, retirement plans, holders that are partnerships or other pass-through entities for U.S. federal income tax purposes, holders whose functional currency is not the U.S. dollar, traders that mark-to-market their securities, holders subject to the alternative minimum tax, holders who hold the Common Stock as part of a hedge, straddle, conversion or other risk reduction transaction, or who acquired the Common Stock pursuant to the exercise of compensatory stock options, the vesting of previously restricted shares of stock or otherwise as compensation. We have not sought, and will not seek, a ruling from the U.S. Internal Revenue Service (the “IRS”) regarding the U.S. federal income tax consequences of the Reverse Split Amendment.The following summary does not address the tax consequences of the Reverse Split Amendment under foreign, state, or local tax laws.Accordingly, each holder of our Common Stock should consult his, her or its tax advisor with respect to the particular tax consequences of the Reverse Split to such holder. IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any tax advice contained in this Information Statement was not intended or written to be used, and cannot be used, by any taxpayer for the purpose of avoiding tax-related penalties under the Code.The tax advice contained in this Information Statement was written to support the promotion or marketing of the transactions and matters addressed by the Information Statement.Each taxpayer should seek advice based on the taxpayer’s particular circumstances from an independent tax advisor. The U.S. federal income tax consequences for a holder of our Common Stock and for the Company pursuant to the Reverse Split Amendment will be as follows: · the holder should not recognize any gain or loss for U.S. federal income tax purposes (except with respect to cash, if any, received in lieu of a fractional share of our Common Stock); · the holder’s aggregate tax basis in our Common Stock received pursuant to the Reverse Split Amendment, including any fractional share of our Common Stock not actually received, should be equal to the aggregate tax basis of such holder’s Common Stock surrendered in exchange therefor; · the holder’s holding period for our Common Stock received pursuant to the Reverse Split Amendment, including any fractional share of our Common Stock not actually received, should include such holder’s holding period for our Common Stock surrendered in exchange therefor; 6 · cash payments received by the holder for a fractional share of Common Stock generally should be treated as if such fractional share had been issued pursuant to the Reverse Split Amendment and then sold by such holder, and such holder generally should recognize capital gain or loss with respect to such payment, measured by the difference between the amount of cash received and such holder’s tax basis in such fractional share; · any such capital gain or loss should be treated as a long-term or short-term capital gain or loss based on such holder’s holding period in such fractional share; and · we should not recognize gain or loss solely as a result of the Reverse Split Amendment. ACTION NO. 2 REDUCTION OF AUTHORIZED SHARES OF COMMON STOCK General On February 14, 2012, the Board of Directors approved an amendment to the Certificate of Incorporation to reduce the number of authorized shares of Common Stock to 500,000,000.On May 22, 2012, the Majority Stockholders approved the Share Reduction Amendment.Pursuant to the resolutions which were adopted, the Board of Directors or a committee of the Board of Directors will have the authority to decide whether and when to file the Share Reduction Amendment.The Share Reduction Amendment will be in substantially the form attached hereto as Exhibit B. Currently, we may issue up to 2,000,000,000 shares of Common Stock, and we propose to reduce that number to 500,000,000 at the same time that we implement the Reverse Split.The Board of Directors plans to implement the Reverse Split and file the Reverse Split Amendment and the Share Reduction Amendment, but it is in the sole discretion of the Board as to whether to implement either action. The Board of Directors may decide to proceed with the Reverse Split Amendment or the Share Reduction Amendment separately or, as is currently contemplated, together. The reduction in authorized shares will not be directly proportional to the Reverse Split. We have no current plans to issue any of the additional authorized but unissued shares of Common Stock that will become available as a result of the filing of the Share Reduction Amendment. Reasons for the Reduction in Authorized Shares The Company pays franchise tax in Delaware based upon the number of shares of Common Stock and Preferred Stock that the Company is authorized to issue applying either the par value or an assumed par value (based upon the total assets divided by the number of shares that are outstanding). Without a reduction in the 2,000,000,000 authorized shares of Common Stock, the estimated annual franchise tax will be approximately $35,000.By reducing the authorized shares to 500,000,000, the franchise tax would be approximately $9,000. Additionally, the reduction in the number of authorized shares would decrease the potential dilution to our stockholders following the Reverse Split.Of the 2,000,000,000 shares of Common Stock we are currently authorized to issue, approximately 55,891,445 shares are now outstanding.After we implement the Reverse Split, we will have approximately 5,589,145 shares outstanding.If we do not reduce the number of authorized shares, we could potentially issue up to 1,994,410,855 shares of Common Stock, which could substantially dilute the ownership of the Company by our existing stockholders.If we reduce the number of shares we are authorized to issue after we implement the Reverse Split to 500,000,000, then we could issue approximately 494,410,855 shares. Although the issuance of these shares would still be dilutive to our current stockholders, the potential dilution would be substantially less than that which would be possible if our authorized shares remain at 2,000,000,000. The Board also believes that 2,000,000,000 authorized shares of Common Stock would be disproportionately large in relation to the Company’s outstanding Common Stock after the Reverse Split.This could make it more difficult for the Company to obtain equity financing in the future because the Company would have the ability to dilute equity investments significantly at any time. 7 ACTION NO. 3 AMENDMENT TO THE COMPANY’S 2 General On May 8, 2012 the Board of Directors authorized the Company to implement The Plan Amendment.The Majority Stockholders approved the Plan Amendment on May 22, 2012. Purpose of the Plan Amendment The Plan Amendment increases the number of shares of Common Stock available for issuance pursuant to the 2010 Plan from 5,775,000 to 18,250,000.The Board of Directors believes that the number of shares of Common Stock currently available for issuance pursuant to the 2010 Plan is insufficient to meet the Company’s needs to provide awards. Effectiveness of Plan Amendment The Plan Amendment became effective upon approval thereof by the Board of Directors, but was submitted to the stockholders for approval so that (i) certain option grants may receive favorable federal income tax treatment for grants as incentive stock options under Section422 of the Code, and (ii) option grants will qualify the Company to receive a federal income tax deduction for certain compensation paid under the 2010 Plan under Section162(m) of the Code. Section 162(m) of the Code generally denies a public corporation a deduction for compensation in excess of $1,000,000 paid to each of its Covered Employees (as defined in Section 162(m) of the Code, generally the executive officers named in the Summary Compensation Table above). Although we have not approached the $1,000,000 compensation level for any of our Covered Employees, we believe that it is in the best interests of us and our stockholders to structure the 2010 Plan so that we are in a position to maximize corporate deductibility of executive compensation for the issuance of stock options. Description of the 2010 Stock Incentive Plan On December 9, 2010, our Board of Directors unanimously approved the adoption of the 2010 Plan and the stockholders approved the 2010 Plan on March 4, 2011. Generally, shares of Common Stock reserved for awards under the 2010 Plan that lapse or are canceled will be added back to the share reserve available for future awards at the same rate as they were deducted from the authorized shares.However, shares of Common Stock tendered in payment for an award or shares of Common Stock withheld for taxes will not be available again for grant. Our Board of Directors, the Compensation Committee and management all believe that the effective use of stock-based long-term incentive compensation is vital to our ability to achieve strong performance in the future.The 2010 Plan maintains and enhances the key policies and practices adopted by our management, Compensation Committee and Board of Directors to align employee and stockholder interests.The 2010 Plan provides an essential component of the total compensation package, reflecting the importance that we place on aligning the interests of key individuals with those of our stockholders. In addition, our future success depends, in large part, upon our ability to maintain a competitive position in attracting, retaining and motivating key personnel.We believe that the 2010 Plan is essential to provide us with a sufficient number of shares to permit us to continue to provide long-term, equity-based incentives to present and future key employees, consultants and directors, and to give us the flexibility we need to make various types of awards. 8 The following is a brief summary of the 2010 Plan. This summary is qualified in its entirety by reference to the text of the 2010 Plan, a copy of which is attached as Exhibit C to this Information Statement and is incorporated herein by reference. Material Features of the 2010 Plan. Eligibility.The 2010 Plan allows us, under the direction of our Compensation Committee, to make grants of stock options, restricted and unrestricted stock awards and other stock-based awards to employees, consultants and directors who, in the opinion of the Company, are in a position to make a significant contribution to our long-term success.The purpose of these awards is to attract and retain key individuals, further align employee and stockholder interests, and to closely link compensation with Company performance.All employees, directors and consultants of the Company and its affiliates are eligible to participate in the 2010 Plan. As of May 23, 2012, we had approximately 34 individuals eligible to participate in the 2010 Plan. Limitations on Grants.The 2010 Plan allows for the issuance of up to 18,250,000 shares of our Common Stock.The 2010 Plan provides that no participant may receive awards for more than 1,875,000 (as adjusted for the reverse stock split on September 6, 2011) shares of Common Stock in any fiscal year. Stock Options. Stock options granted under the 2010 Plan may either be incentive stock options, which are intended to satisfy the requirements of Section422 of the Code, or non-qualified stock options, which are not intended to meet those requirements.Incentive stock options, which have the tax advantages discussed below under Federal Income Tax Considerations, may only be granted to employees of the Company and its affiliates.Non-qualified options may be granted to employees, directors and consultants of the Company and its affiliates.The exercise price of a stock option may not be less than 100% of the fair market value of our Common Stock on the date of grant.However, if an incentive stock option is granted to an individual who owns more than 10% of the combined voting power of all classes of our capital stock, the exercise price may not be less than 110% of the fair market value of our Common Stock on the date of grant.The term of each option will be fixed by our Board of Directors or an authorized committee and may not exceed ten years from the date of grant.However, if an incentive stock option is granted to an individual who owns more than 10% of the combined voting power of all classes of our capital stock, then the term of the option may not be longer than five years. Our Board of Directors or an authorized committee establishes the vesting schedule of each option at the time of grant, although options granted to employees typically vest in equal installments over three years.Options may be made exercisable in installments or based on performance and the exercisability of options may be accelerated by our Board of Directors or an authorized committee.Award agreements for stock options include rules for exercise of the stock options after termination of service.Options may not be exercised unless they are vested, and no option may be exercised after the end of the term set forth in the award agreement.Generally, stock options will be exercisable for three months after termination of service for any reason other than termination for cause, death or total and permanent disability, and for 12 months after termination of service on account of death or total and permanent disability. Restricted Stock. Restricted stock is Common Stock that is subject to restrictions, including a prohibition against transfer and a substantial risk of forfeiture, until the end of a “restricted period” during which the grantee must satisfy certain vesting conditions.If the grantee does not satisfy the vesting conditions by the end of the restricted period, the restricted stock is forfeited. During the restricted period, the holder of restricted stock has the rights and privileges of a regular stockholder, except that the restrictions set forth in the applicable award agreement apply.For example, the holder of restricted stock may vote and receive dividends on the restricted shares; but he or she may not sell the shares until the restrictions are lifted. Other Stock-Based Awards.The 2010 Plan also authorizes the grant of other types of stock-based compensation including, but not limited to, stock appreciation rights, phantom stock awards, and stock units.Our Board of Directors or an authorized committee may award such stock-based awards subject to such conditions and restrictions as it may determine.These conditions and restrictions may include continued employment with us through a specified restricted period. 9 Plan Administration.In accordance with the terms of the 2010 Plan, our Board of Directors has authorized our Compensation Committee to administer the 2010 Plan.The Compensation Committee may delegate part of its authority and powers under the 2010 Plan to one or more of our directors and/or officers, but only the Compensation Committee can make awards to participants who are directors or executive officers of the Company.In accordance with the provisions of the 2010 Plan, our Compensation Committee determines the terms of awards, including: · which employees, directors and consultants will be granted awards; · the number of shares subject to each award; · the vesting provisions of each award; · the termination or cancellation provisions applicable to awards; and · all other terms and conditions upon which each award may be granted in accordance with the 2010 Plan. In addition, our Compensation Committee may, in its discretion, amend any term or condition of an outstanding award, including, without limitation, accelerate the vesting schedule or extend the expiration date, provided (i)such term or condition as amended is permitted by the 2010 Plan, and (ii)any such amendment shall be made only with the consent of the participant to whom such award was made, if the amendment is adverse to the participant. In addition, our Board of Directors or any committee to which the Board of Directors delegates authority may, with the consent of the affected plan participants, reprice or otherwise amend outstanding awards consistent with the terms of the 2010 Stock Plan. Stock Dividends and Stock Splits. If our Common Stock shall be subdivided or combined into a greater or smaller number of shares or if we issue any shares of Common Stock as a stock dividend, the number of shares of our Common Stock deliverable upon exercise of an option issued or upon issuance of an award shall be appropriately increased or decreased proportionately, and appropriate adjustments shall be made, including in the exercise or the purchase price per share, to reflect such subdivision, combination or stock dividend. Corporate Transactions. Upon a merger or other reorganization event, our Board of Directors or an authorized committee, may, in its sole discretion, take any one or more of the following actions pursuant to the 2010 Plan, as to some or all outstanding awards: · provide that all outstanding options shall be assumed or substituted by the successor corporation; · upon written notice to a participant provide that the participant’s unexercised options will terminate immediately prior to the consummation of such transaction unless exercised by the participant (either (A)to the extent then exercisable or, (B)at the discretion of the Board of Directors or an authorized committee such options being made fully or partially exercisable); · in the event of a merger pursuant to which holders of our Common Stock will receive a cash payment for each share surrendered in the merger, make or provide for a cash payment to the participants equal to the difference between the merger price times the number of shares of our Common Stock subject to such outstanding options (either (A)to the extent then exercisable or, (B)at the discretion of the Board of Directors or an authorized committee such options being made fully or partially exercisable), and the aggregate exercise price of all such outstanding options, in exchange for the termination of such options; · provide that all outstanding awards shall be assumed or substituted by the successor corporation, become realizable or deliverable, or restrictions applicable to an award will lapse, in whole or in part, prior to or upon the merger or reorganization event; · with respect to stock grants and in lieu of any of the foregoing, the Board of Directors or an authorized committee may provide that, upon consummation of the transaction, each outstanding stock grant shall be terminated in exchange for payment of an amount equal to the consideration payable upon consummation of such transaction to a holder of the number of shares of Common Stock comprising such award (to the extent such stock grant is no longer subject to any forfeiture or repurchase rights then in effect or, at the discretion of the Board of Directors or an authorized committee, all forfeiture and repurchase rights being waived upon such transaction). 10 Amendments and Termination. The 2010 Plan may be amended by our stockholders.It may also be amended by our Board of Directors, provided that any amendment approved by our Board of Directors which is of a scope that requires stockholder approval by applicable law or regulation, the listing standards of the stock exchange or other market on which the Common Stock is at the time traded, in order to ensure favorable federal income tax treatment for any incentive stock options under Code Section422, or for any other reason is subject to obtaining such stockholder approval.However, no such action may adversely affect any rights under any outstanding award without the holder’s consent. Duration of 2010 Stock Plan.The 2010 Plan will expire by its terms on December 9, 2020. The amounts of future grants under the 2010 Plan are not determinable and will be granted at the sole discretion of our Board of Directors or authorized committee, and we cannot determine at this time either the persons who will receive awards under the 2010 Plan or the amount or types of any such awards. Plan Benefits All awards to employees, directors and consultants under the 2010 Plan are made at the discretion of the Board of Directors or Compensation Committee. Therefore, except as set forth in the table below for grants already made under the 2010 Plan, the future benefits and amounts that will be received or allocated under the 2010 Plan are not determinable at this time. The following table sets forth the number of shares of common stock underlying outstanding stock options, restricted stock units and performance share awards under the 2010 Plan for each person or group named in the table as of May 23, 2012: Name and Position Number of Shares of Common Stock Underlying Outstanding Awards Terren S. Peizer, Chairman & Chief Executive Officer Richard A. Anderson, President and Chief Operating Officer Susan Etzel, Chief Financial Officer Peter Donato, Former Chief Financial Officer 0 Maurice S. Hebert, Former Chief Financial Officer 0 Christopher S. Hassan, Former Chief Strategy Officer 0 All current executive officers as a group All current directors who are not executive officers as a group All employees, including all current officers who are not executive officers, as a group On May 22, 2012, the closing market price per share of our Common Stock was $0.21 as reported by the OTC Bulletin Board. Federal Income Tax Considerations The material federal income tax consequences of the issuance and exercise of stock options and other awards under the 2010 Plan, based on the current provisions of the Code and regulations, are as follows.Changes to these laws could alter the tax consequences described below.This summary assumes that all awards granted under the 2010 Plan are exempt from or comply with, the rules under Section409A of the Code related to nonqualified deferred compensation. 11 Incentive Stock Options: Incentive stock options are intended to qualify for treatment under Section422 of the Code. An incentive stock option does not result in taxable income to the optionee or deduction to us at the time it is granted or exercised, provided that no disposition is made by the optionee of the shares acquired pursuant to the option within two years after the date of grant of the option nor within one year after the date of issuance of shares to the optionee (referred to as the “ISO holding period”).However, the difference between the fair market value of the shares on the date of exercise and the option exercise price will be an item of tax preference includible in “alternative minimum taxable income” of the optionee.Upon disposition of the shares after the expiration of the ISO holding period, the optionee will generally recognize long term capital gain or loss based on the difference between the disposition proceeds and the price paid for the shares.If the shares are disposed of prior to the expiration of the ISO holding period, the optionee generally will recognize taxable compensation, and we will have a corresponding deduction, in the yearof the disposition, equal to the excess of the fair market value of the shares on the date of exercise of the option over the option exercise price.Any additional gain realized on the disposition will normally constitute capital gain.If the amount realized upon such a disqualifying disposition is less than the fair market value of the shares on the date of exercise, the amount of compensation income will be limited to the excess of the amount realized over the optionee’s adjusted basis in the shares. Non-Qualified Options: Options otherwise qualifying as incentive stock options, to the extent the aggregate fair market value of shares with respect to which such options are first exercisable by an individual in any calendar year exceeds $100,000, and options designated as non-qualified options will be treated as options that are not incentive stock options. A non-qualified option ordinarily will not result in income to the optionee or deduction to us at the time of grant.The optionee will recognize compensation income at the time of exercise of such non-qualified option in an amount equal to the excess of the then value of the shares over the option exercise price.Such compensation income of optionees may be subject to withholding taxes, and a deduction may then be allowable to us in an amount equal to the optionee’s compensation income. An optionee’s initial basis in shares so acquired will be the amount paid on exercise of the non-qualified option plus the amount of any corresponding compensation income.Any gain or loss as a result of a subsequent disposition of the shares so acquired will be capital gain or loss. Stock Grants: With respect to stock grants under the 2010 Plan that result in the issuance of shares that are either not restricted as to transferability or not subject to a substantial risk of forfeiture, the grantee must generally recognize ordinary income equal to the fair market value of shares received.Thus, deferral of the time of issuance will generally result in the deferral of the time the grantee will be liable for income taxes with respect to such issuance.We generally will be entitled to a deduction in an amount equal to the ordinary income recognized by the grantee. With respect to stock grants involving the issuance of shares that are restricted as to transferability and subject to a substantial risk of forfeiture, the grantee must generally recognize ordinary income equal to the fair market value of the shares received at the first time the shares become transferable or are not subject to a substantial risk of forfeiture, whichever occurs earlier.A grantee may elect to be taxed at the time of receipt of shares rather than upon lapse of restrictions on transferability or substantial risk of forfeiture, but if the grantee subsequently forfeits such shares, the grantee would not be entitled to any tax deduction, including as a capital loss, for the value of the shares on which he previously paid tax.The grantee must file such election with the Internal Revenue Service within 30 days of the receipt of the shares.We generally will be entitled to a deduction in an amount equal to the ordinary income recognized by the grantee. Stock Units:
